DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to sn abstract idea without significantly more. The claim(s) recite(s) generating a signature of the precious gem; searching multiple concept structures for matching concept structures; and determining the grade of the precious gem based on a grade associated with a matching concept structure. The limitations of generating, searching, and determining as drafted are a processes that, under their broadest reasonable interpretation, cover performance of the limitations in the mind but for the recitation of generic computer components. That is, other than reciting “computerized”, “non-transitory computer readable medium” nothing in the claim element precludes the step from practically being performed in the mind. If a claim limitation, under its broadest reasonable interpretation covers performance of the limitation in the mind but for the recitation of generic computers or medium, then it falls within the “mental processes” grouping of abstract ideas. Accordingly, the claims recite an abstract idea. This judicial exception is not integrated into a practical application. In particular the claim only recites additional elements – a signal generator for generating a signature of matching concept structures. The signal generator 

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-20 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Blodgett et al. (2006/0074588).
Claim 1
 	Blodgett et al. (2006/0074588) discloses generating, by a signature generator, a signature of the precious gem (Fig. 9, Ref. 304, 306); searching, out of multiple concept structures, for a matching concept structures that comprises at least one reference signature that matches the The cut grading system may be configured to accommodate "side by side" comparisons of different gemstone representations); wherein each concept structure is generated by applying an unsupervised learning process (computer algorithm) and associating a grade with the cluster (Fig. 9, Ref. 310); and determining the grade of the precious gem based on a grade associated with a matching concept structure (Fig. 9, Ref. 316-318).  

    PNG
    media_image1.png
    715
    534
    media_image1.png
    Greyscale

Claim 2
 	Blodgett et al. (2006/0074588) discloses each concept structure is associated with a unique grade (cut grade) that differs from grades of other concept structures (process 400 obtains a number of cut component scores for the gemstone representation).  

Claim 3
 	Blodgett et al. (2006/0074588) discloses the signature of the precious gem is indicative of at least one out of cut, color, and clarity (Para. 0173).  
Claim 4
 	Blodgett et al. (2006/0074588) discloses the signature of the precious gem is indicative of at least two out of cut, color, and clarity (Para. 0173).  
Claim 5
 	Blodgett et al. (2006/0074588) discloses the signature of the precious gem is indicative of cut, color, and clarity (Para. 0173).  
Claim 6
 	Blodgett et al. (2006/0074588) discloses wherein one or more concept structures comprises reference signatures of a same precious gem obtained under different image acquisition parameters (Para. 0076-0077; reference set).  
Claim 7
  	Blodgett et al. (2006/0074588) discloses wherein one or more concept structures comprises reference signatures of a same precious gem obtained under different angles of view (Para. 0126).  
Claim 8
 	Blodgett et al. (2006/0074588) discloses wherein one or more concept structures comprises reference signatures of a same precious gem obtained at different points in time (Para. 0072).  
Claim 9

Claim 10
 	Blodgett et al. (2006/0074588) discloses wherein the generating comprises clustering (Fig. 10, Ref. 408; assume empirical cut components), in a supervised manner (by computer algorithm), reference signatures of a same grade to provide the multiple concept structures (Fig. 10, Ref. 410; process scores).  
Claim 11
 	Blodgett et al. (2006/0074588) discloses each cluster comprises reference signatures (cut scores from database; Fig. 10, Ref. 406) that are of a same unique combination of grade and at least one precious gem property (Para. 0202).  
Claim 12
 	Blodgett et al. (2006/0074588) discloses the at least one precious gem property is at least one out of cut, color, and clarity (Para. 0173).  
Claim 13
 	Blodgett et al. (2006/0074588) discloses generating, by a signature generator, a signature of the precious gem (Fig. 9, Ref. 304, 306); searching, out of multiple concept structures, for a matching concept structures that comprises at least one reference signature that matches the signature of the precious gem (Fig. 9, Ref. 308); wherein each concept structure comprises precious gem signatures of the same grade (Para. 0197); wherein at least two concept structures differ from each other by grade (The cut grading system may be configured to accommodate "side by side" comparisons of different gemstone representations); wherein each concept structure is generated by applying an unsupervised learning process (computer algorithm) and 
Claim 14
 	Blodgett et al. (2006/0074588) discloses each concept structure is associated with a unique grade (cut grade) that differs from grades of other concept structures (process 400 obtains a number of cut component scores for the gemstone representation).  
Claim 15
Blodgett et al. (2006/0074588) discloses wherein the signature of the precious gem is indicative of at least one out of cut, color, and clarity (Para. 0173).  
Claim 16
 	Blodgett et al. (2006/0074588) discloses wherein the signature of the precious gem is indicative of at least two out of cut, color, and clarity (Para. 0173).  
Claim 17
 	Blodgett et al. (2006/0074588) discloses wherein the signature of the precious gem is indicative of cut, color, and clarity (Para. 0173).  
Claim 18
 	Blodgett et al. (2006/0074588) discloses wherein one or more concept structures comprises reference signatures of a same precious gem obtained under different image acquisition parameters (Para. 0076-0077; reference set).  
Claim 19
 	Blodgett et al. (2006/0074588) wherein one or more concept structures comprises reference signatures of a same precious gem obtained under different angles of view (Para. 0126).  
Claim 20
 	Blodgett et al. (2006/0074588) discloses wherein one or more concept structures comprises reference signatures of a same precious gem obtained at different points in time (Para. 0072).

Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL PATRICK STAFIRA whose telephone number is (571)272-2430. The examiner can normally be reached M-F 6:30am-3pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tarifur Chowdhury can be reached on 571-272-2287. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/MICHAEL P STAFIRA/            Primary Examiner, Art Unit 2886                                                                                                                                                                                             	February 18, 2022